     Case 2:18-cv-14005-MVL-KWR Document 151 Filed 05/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 MELISSA RIVERA, ET AL                                           CIVIL ACTION
 VERSUS                                                          NO: 18-14005
 JENNIFER ROBINSON, ET AL                                        SECTION: "S" (4)


                                   ORDER AND REASONS

       Before the court is defendants' Motion for Partial Summary Judgment (Rec. Doc.

127), seeking dismissal of respondeat superior liability claims against Church of the King, Inc.

Plaintiffs have responded that they cannot adequately respond to the motion, because discovery

is not complete and they have not had the opportunity to take the corporate deposition of Church

of the King, Inc. or its senior pastor, to determine whether Jennifer Robinson was on a work-

related phone call at or around the time of the accident. Accordingly, pursuant to Federal Rule of

Procedure 56(d),

       IT IS HEREBY ORDERED that defendants' Motion for Partial Summary Judgment

(Rec. Doc. 127) is CONTINUED until June 17, 2010, at which time it will be taken under

submission.

                                     29th day of May, 2020.
       New Orleans, Louisiana, this _____



                          ____________________________________
                               MARY ANN VIAL LEMMON
                           UNITED STATES DISTRICT JUDGE
